 



EXHIBIT 10.10
THIRD AMENDMENT AND EXTENSION TO AMENDED AND
RESTATED FRANCHISEE FINANCING AGREEMENT
     This Third Amendment and Extension to Amended and Restated Franchisee
Financing Agreement (“Amendment”) is made and entered into by and among Wells
Fargo Foothill, Inc., a California corporation (“Lender”), ColorTyme, Inc., a
Texas corporation (“ColorTyme”), and Rent-A-Center East, Inc., a Delaware
corporation (“RAC”).
RECITALS
     A. Lender, ColorTyme and RAC entered into that certain Amended and Restated
Franchisee Financing Agreement dated October 1, 2003, as amended as of
December 15, 2003, and as of March 1, 2004 (the “Agreement”), which terminates
on September 30, 2006.
     B. ColorTyme and RAC desire to extend the term of the Agreement.
     C. Lender, ColorTyme and RAC desire to amend the Agreement in accordance
with the terms of this Amendment.
AGREEMENT
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. All capitalized terms not defined herein shall be construed
to have the meaning and definition set forth in the Agreement.
     2. Amendments.
     (a) Section 1.1 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.1 Credit Facility. Lender shall provide a credit facility for
Franchisees on the terms and subject to the conditions set forth in this
Agreement. The amount of the credit facility shall be up to, but not in excess
of, thirty-five million and no/100 dollars ($35,000,000.00) (the “Maximum Credit
Line”).”
     (b) Section 1.3 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.3 Interest Rates; Fees. The interest rate on each Receivable shall be
determined in accordance with this Section 1.3.
     “(a) Unless otherwise agreed by Lender and ColorTyme and except as
otherwise provided in paragraphs (b) and (c) of this Section 1.3, the interest
rate on each Receivable shall be determined on the last day of each month and
shall equal the rate established by the following schedule: (i) for each Line of
Credit for which the average daily balance of outstanding advances for the
three-month period ending on the date of determination is $1,000,000 or less,
the rate, from and after the date of determination until the next date of
determination, will be the Prime Rate plus 2.75%; (ii) for each Line of Credit
for which the average daily balance of outstanding advances for the three-month
period ending on the date of determination is more than $1,000,000, the rate
will be the Prime Rate plus 2.25%; and (iii) for each Term Loan, the rate will
be the same as

 



--------------------------------------------------------------------------------



 



the rate applicable to the Franchisee’s Line of Credit on the date of such Term
Loan, or on the effective date of any amendment changing the interest rate
applicable to such Term Loan. For purposes of this section, “Prime Rate” shall
mean the rate of interest announced within Wells Fargo Bank, N.A., at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo Bank’s base rates (not necessarily
the lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo Bank, N.A. may designate. The
applicable interest rate will be a floating rate; changes in such interest rate
will be established monthly, effective as of the last business day of the
preceding month. Interest will be calculated on the basis of a 360-day year.
     “(b) The interest rates specified in Section 1.3(a) of this Agreement shall
apply to all Receivables originated on or after November 1, 2006, from
Franchisees not currently borrowing pursuant to this Agreement and to all
Receivables outstanding on such date for which the Franchisees obligated to
Lender thereunder consent to the change in the interest rates on such
Receivables to those established by Section 1.3(a), from and after the effective
date of such consent; the interest rates on all Receivables outstanding on such
date, for which the Franchisees obligated to Lender thereunder do not consent to
the change in the interest rates on such Receivables to those established by
Section 1.3(a) will continue at the rates existing for such Receivables in
accordance with the terms of the relevant Line of Credit or Term Loan, subject
to the right of Lender to terminate such Franchisee’s line of credit, in
accordance with the terms of its governing agreements. ColorTyme and RAC agree
to assist Lender in obtaining the consent of all Franchisees to the
modifications of Receivables to conform to the interest rates specified in
Section 1.3(a) of this Agreement.
     “(c) In addition to interest, Lender may charge each Franchisee a fee of
$1,200 for preparation of initial loan documentation.”
     (c) Section 1.5 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.5 Advance Limits. The aggregate amount of credit available under each
Receivable for all of Franchisee’s Stores that have been open for business for
fifteen (15) months or more (notwithstanding the amount of such Franchisee’s
Credit Limit(s), in the case of a Line of Credit) including the Credit Limit for
such Stores plus each Term Loan related to such Stores shall be limited to the
product of the Franchisee’s Average Monthly Revenue for all Stores that have
been open for business for fifteen (15) months or more multiplied by five (the
advance limit established for such Franchisee’s Stores is referred to herein as
the “Advance Limit”). For purposes of this Agreement, a Franchisee’s “Average
Monthly Revenue” shall mean the average monthly total revenue of the Franchisee
(excluding sales tax and excluding revenues from Stores open for business less
than fifteen months) from the sale, lease or rental of Inventory and other
customary fees, calculated in accordance with generally accepted accounting
principles applied on a consistent basis, for the three calendar months
preceding the most recent periodic review of such Franchisee’s Receivable.
Notwithstanding anything in this section to the contrary, if the Advance Limit
established pursuant to this section for Stores that have been open for business
for fifteen (15) months or more would otherwise be an amount that is less than
the then outstanding balance of such Receivable for such Stores (each such
Receivable is referred to herein as an “Overline Receivable”), the Advance Limit
for such Overline Receivable will be set at the then outstanding balance
thereof, and such Overline Receivable will continue to be administered as

- 2 -



--------------------------------------------------------------------------------



 



provided herein, unless Lender and ColorTyme agree otherwise. The Advance Limit
for a Franchisee may be temporarily increased (up to a maximum amount equal to
the product of the Franchisee’s Average Monthly Revenue for all Stores that have
been open for business for fifteen (15) months or more multiplied by eight) for
a specified period with the consent of ColorTyme. The Advance Limit for each
Store that has not been open for business for fifteen (15) months or more shall
be the Credit Limit for such Store plus any Term Loan(s) related to such Store.”
     (d) Section 1.7 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.7 Payment Terms. Each Receivable will be repayable as follows:
     (a) In the case of a Line of Credit originated before November 1, 2006, or
before its payment terms are amended to conform to Section 1.7(b) hereof, (i)
accrued and unpaid interest shall be payable monthly, and (ii) principal shall
be payable in monthly installments equal to 1/21 of the initial principal amount
of each advance made by Lender under such Line of Credit.
     (b) In the case of a Line of Credit originated on or after November 1,
2006, or after its payment terms are amended to conform to this clause (b), each
advance made by Lender under such Line of Credit shall be paid in equal monthly
installments of principal and accrued interest (subject to change, as of the
last day of a month, with each change in the applicable interest rate) in an
amount sufficient to pay such advance and accrued interest in full within
21 months or such other number of months designated by ColorTyme for the class
and useful life expectancy of the inventory acquired with such advance. Both
interest (accrued to the end of the preceding month) and principal shall be due
and payable on the 26th day of each month.
     (c) (i) In the case of a Term Loan originated before November 1, 2006, (A)
accrued and unpaid interest shall be payable monthly, and (B) principal shall be
payable in equal monthly installments over the term of the Term Loan, with the
amount of the monthly installments calculated by dividing the original principal
amount of the Term Loan by the number of months in the term thereof, and (ii) in
the case of a Term Loan originated on or after November 1, 2006, or after its
payment terms are amended to conform to this clause (c)(ii), principal and
accrued interest shall be paid in equal monthly installments (subject to change,
as of the last day of a month, with each change in the applicable interest rate)
in an amount sufficient to amortize such Term Loan over the term thereof. Both
interest (accrued to the end of the preceding month) and principal shall be due
and payable on the 26th day of each month. The term of any Term Loan shall not
exceed sixty (60) months.”
     (e) Section 1.8 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.8 Suspension of Advances. Advances to a Franchisee under any Line of
Credit for a Store of such Franchisee may, at Lender’s sole discretion, be
suspended or limited at any time that the unpaid balance of all Advances under
all Lines of Credit for such Franchisee’s Stores that have been open for
business for one (1) year or more, when added to the outstanding principal
balance of all Term Loans made to such Franchisee related to such Stores exceeds
the product of such Stores’ Average Monthly Revenue multiplied by four (4) where
(i) the ratio of cash expenses of such Stores (total annual expenses, less
depreciation directly related to the operation of such Stores that have been
open for business for one (1) year or more, calculated in accordance with
generally accepted accounting principles applied on a consistent basis) to total
revenue for

- 3 -



--------------------------------------------------------------------------------



 



such Stores (calculated in accordance with generally accepted accounting
principles applied on a consistent basis, excluding extraordinary items, based
on a three (3) month rolling average) exceeds 64%; (ii) the Franchisee fails to
maintain the number of rental contracts for all Stores that have been open for
business for one (1) year or more that are eight (8) or more days past due
(calculated on a three (3) month rolling average) at 8% or less of its total
outstanding rental contracts for such Stores; (iii) expenses of a Store that has
been open for business for less than twelve (12) months cause the ratio of
actual expenses to actual revenue to exceed the ratio of expenses to revenue
reflected in the proforma cash flow projections for that Store; (iv) payments
(principal and/or interest) under any Receivable of the Franchisee are more than
fifteen (15) days past due; (v) the idle inventory percentage for Stores that
have been open for business for one (1) year or more (the quotient of the idle
inventory divided by the total inventory, calculated on a three (3) month
rolling average and based on the idle inventory and total inventory figures
reflected on the Franchisee’s monthly royalty reports for such Stores) exceeds
thirty percent (30%); (vi) the Franchisee has failed to provide to ColorTyme
such Franchisee’s current financial statements or royalty reports then due for
delivery to ColorTyme, or (vii) in Lender’s determination, the Receivable is
otherwise in default.”
     (f) Section 1.15 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.15 Payments to ColorTyme. Lender shall pay to ColorTyme, from the
interest portion of each payment received by Lender on account of each
Receivable (whether a Line of Credit or a Term Loan), an amount calculated by
multiplying the amount of each such interest payment by a fraction, the
denominator of which is the rate of interest applicable to such Receivable and
the numerator of which is determined on the following scale: (i) until the
Services Agreement, dated as of October 1, 2003, between Lender and FirstCity
Servicing Corporation is terminated and replaced by a Services Agreement,
between Lender and ColorTyme or a wholly-owned subsidiary of ColorTyme:
(A) 2.00% if the Franchisee’s Credit Limit is $1,000,000 or less; or (B) 1.50%
if the Franchisee’s Credit Limit is greater than $1,000,000, and (ii) after a
replacement Services Agreement between Lender and ColorTyme is effective,
(A) 2.75% if such interest payment was determined by applying an interest rate
of Prime Rate plus 2.75% or more, and (B) 2.25% if such interest payment was
determined by applying an interest rate of Prime Rate plus a margin less than
2.75%. The amounts payable pursuant to this section shall be payable on a
monthly basis within 20 days after the end of the month in which an interest
payment is received by Lender.
     (g) Section 1.16 of the Agreement is hereby amended in its entirety to read
as follows:
     “1.16 Franchisee Guarantee Fee; Audit Fees; Audits. (a) Lender’s credit
agreement with each Franchisee shall include provisions requiring such
Franchisee to pay, directly to ColorTyme, the following non-refundable fees:
(i) a guarantee fee equal to eight-tenths of one percent (0.80%) of the Credit
Limit established for the Franchisee by Lender pursuant to such credit
agreement, such guarantee fee to be due and payable upon execution of such
credit agreement, and (ii) an annual auditing fee of $500 for each Store of such
Franchisee, payable on February 1 of each year, commencing the first such date
after the later of (A) execution of such credit agreement or (B) execution of an
amendment entered into after September 30, 2006, of such credit agreement.
ColorTyme shall be solely responsible for collecting the guaranty fee and audit
fees from the Franchisees; Lender shall have no obligation or responsibility to
collect the guaranty fee and audit fees from the Franchisees. In the event any
Franchisee fails to amend its applicable credit agreement as described pursuant

- 4 -



--------------------------------------------------------------------------------



 



to this Section 1.16, then, at the request of ColorTyme, Lender shall terminate
such Franchisee’s line of credit in accordance with the terms of its governing
agreements.
     (b) Each year, Lender agrees to conduct audits with respect to Stores of
those Franchisees designated by Lender or ColorTyme, with the consent of the
other, provided, that ColorTyme agrees to reimburse Lender for the expenses
incurred by Lender for each such audit, not in excess of an aggregate amount
each year equal to the aggregate audit fees collected by ColorTyme from all
Franchisees; and provided, further, that Lender is not obligated to conduct
audits that would cause the expenses incurred by Lender in any year to exceed
the amount ColorTyme is obligated to reimburse hereunder.”
     (h) A new Section 1.17 is hereby added to the Agreement after Section 1.16
of the Agreement to read as follows:
     “1.17 Minimum Funding of Receivables. In the event that, on September 30 of
any year, commencing on September 30, 2007, the average daily outstanding
balance of all advances by Lender to all Franchisees during the twelve months
ending on such date is less than $15,000,000, then ColorTyme shall pay to Lender
an amount equal to one percent (1%) of the Maximum Credit Line, on or before
October 31 of such year, or, at the option of Lender, such amount shall be
deducted from the next due payments to ColorTyme under Section 1.15.”
     (i) Clauses (a) and (b) of Section 2.2 of the Agreement are hereby amended
in their entirety to read as follows:
          “(a) Consolidated Leverage Ratio. ColorTyme and RAC shall not permit
the Consolidated Leverage Ratio (as that term is defined in the Second Amended
and Restated Credit Agreement, dated as of May 28, 2003, as amended and restated
as of July 13, 2006, among Rent-A-Center, Inc., as borrower, the several banks
and other financial institutions or entities from time to time parties thereto,
Union Bank of California, N.A., as documentation agent, Lehman Commercial Paper
Inc., as syndication agent, and JPMorgan Chase Bank, N.A., as administrative
agent (as the same has been or may be amended, restated or modified from time to
time, the “Senior Credit Agreement”), as of the last day of any period of four
(4) consecutive fiscal quarters to exceed 3.25 to 1.00.
          “(b) Consolidated Fixed Charge Coverage Ratio. ColorTyme and RAC shall
not permit the Consolidated Fixed Charge Coverage Ratio (as that term is defined
in the Senior Credit Agreement), for any period of four (4) consecutive fiscal
quarters of Rent-A-Center, Inc, to be less than the ratio of 1.35 to 1.00.”
     (j) A new clause (j) is hereby added to Section 2.2 of the Agreement to
read as follows:
          “(j) Additional Information. From and after the date that the senior
debt of Rent-A-Center, Inc., shall have a rating of B+ or lower as determined by
Standard & Poor’s Rating Group, or a rating of B1 or lower as determined by
Moody’s Investor’s Service, Inc., RAC agrees to provide additional backup
information, within five business days after request by Lender, sufficient to
enable Lender to determine or verify each component of the financial covenants
in the Senior Credit Agreement referenced in Sections 2.2(a) and (b); provided,
that

- 5 -



--------------------------------------------------------------------------------



 



RAC shall not be required to disclose information that is subject to
attorney-client privilege nor detail that is not material with respect to the
relevant covenants.
     (k) Section 3.2 of the Agreement is hereby amended in its entirety to read
as follows:
     “3.2 Foreclosure. Following notice of a default under a Receivable pursuant
to Section 3.1, in the exercise of its sole and absolute discretion, Lender
shall attempt to collect the outstanding obligations under the Receivable and,
if necessary, commence appropriate legal actions to recover the collateral
securing such Receivable and to collect the accounts owing by the account
debtor(s) and other persons, if any, in connection with such collateral. The
costs incurred by Lender in connection with such actions shall be shared by
Lender and ColorTyme in accordance with subpart (z) of Section 3.4 and sub-part
(b) of Section 6.1. Lender may take collection actions consistent with those
taken in the past by TFC.”
     (l) Section 3.4 of the Agreement is hereby amended in its entirety to read
as follows:
     “3.4 ColorTyme’s Recourse Obligation; Assignment to ColorTyme. ColorTyme
shall pay to Lender an amount (the “Recourse Amount”) equal to the sum of
(x) the outstanding principal balance of a defaulted Receivable, (y) all accrued
and unpaid interest thereon and (z) all reasonable expenses incurred by Lender,
including the fees and expenses of its legal counsel, in connection with the
enforcement of such Receivable, such fees and expenses not to exceed three
percent (3%) of the unpaid balance of such defaulted Receivable on the date
Lender sends notice of a default to the Franchisee obligated thereon, unless
otherwise approved by ColorTyme in writing, upon the earliest to occur of
(a) repossession and/or foreclosure of the collateral securing the defaulted
Receivable, (b) the entry by a court of competent jurisdiction of an order
staying or barring such actions or adjudicating the rights of Lender with
respect to such collateral, (c) eleven (11) months following the issuance of the
letter of credit with respect to the defaulted Receivable pursuant to
Section 3.3, or (d) thirty (30) days after Lender sends notice of a default in
accordance with Section 3.1 if, but only if, Lender has not received a letter of
credit issued in accordance with Section 3.3, whereupon Lender shall
contemporaneously assign to ColorTyme Lender’s interest in the defaulted
Receivable and the collateral securing such defaulted Receivable, WITHOUT
RECOURSE OR WARRANTY OF ANY KIND WHATSOEVER.”
     (m) Section 4.2 of the Agreement is hereby amended in its entirety to read
as follows:
     “4.2 Remedies Upon Default. If an Event of Default shall occur and be
continuing, Lender at its sole discretion may, without notice (i) terminate this
Agreement, (ii) elect to have ColorTyme repurchase all Receivables then held by
Lender (without recourse or warranty by Lender), whereupon ColorTyme shall so
repurchase such Receivables for an amount equal to the outstanding principal
balance thereof plus all accrued and unpaid interest thereon, plus the
Applicable Termination Fee (as defined in Section 6.12), (iii) reduce any claim
to judgment, (iv) set off and apply against the obligation of ColorTyme, without
notice to ColorTyme or RAC, any and all deposits or other sums at any time
credited or held by Lender or owing from Lender to ColorTyme, RAC or any of
their affiliates, whether or not said obligations are then due, and (v) without
further notice of default or demand, pursue and enforce any of Lender’s rights
and remedies under this Agreement and any of the other documents delivered to
Lender pursuant to this Agreement or otherwise provided under or pursuant to any
applicable law or any other agreement.”
     (n) Section 6.1 of the Agreement is hereby amended in its entirety to read
as follows:

- 6 -



--------------------------------------------------------------------------------



 



     “6.1 Expenses. Each party hereto shall pay and be responsible for its own
expenses incurred in connection with this Agreement and the transactions herein
contemplated; provided, however, ColorTyme and RAC shall reimburse Lender (and
any participant in this Agreement or any of the Receivables) for all of its
reasonable out-of-pocket expenses, including the reasonable fees and expenses of
its legal counsel, incurred in connection with (a) the preparation, negotiation
and execution of this Agreement and each amendment hereto, (b) the enforcement
and collection of Receivables that default, provided, that, for each such
defaulted Receivable, such fees and expenses shall not exceed three percent (3%)
of the unpaid balance of such defaulted Receivable on the date Lender sends
notice of a default to the Franchisee obligated thereon, unless otherwise
approved by ColorTyme in writing; and (c) the enforcement or preservation of
Lender’s rights under this Agreement following an Event of Default; and
provided, further that ColorTyme and RAC shall also pay Lender the audit fees
required to be paid by the “Servicer” under the Services Agreement between
Lender and ColorTyme or its affiliate, executed in connection herewith (to the
extent not paid by such Servicer). All such expenses shall be paid promptly upon
request by Lender.”
     (o) Section 6.12 of the Agreement is hereby amended in its entirety to read
as follows:
     “6.12 Term; Termination. This Agreement shall be effective on and as of the
date of its execution, and shall continue in effect until September 30, 2010;
provided, that ColorTyme has the option, at any time upon not less than one
hundred twenty days’ prior written notice to Lender, to terminate this
Agreement; provided, further, that, on the date of termination of this
Agreement, ColorTyme shall purchase from Lender for the unpaid balance thereof,
and assume all Lender’s obligations with respect to, all outstanding Receivables
and shall pay to Lender the Applicable Termination Fee (as hereafter defined);
provided, further that there shall be no Applicable Termination Fee payable if
no Event of Default, and no event, which, with the giving of notice or passage
of time, would constitute an Event of Default, has occurred and is continuing,
and ColorTyme makes a request in writing for an increase in the Maximum Credit
Line to $50,000,000 on the same terms and conditions as this Agreement, and
Lender rejects such written request, and, within fifteen days after such
rejection, ColorTyme notifies Lender of the termination of this Agreement and,
within ninety days after Lender’s rejection of ColorTyme’s request, ColorTyme
purchases from Lender for the unpaid balance thereof, and assumes all Lender’s
obligations with respect to, all outstanding Receivables. For purposes of this
Section 6.12, “Applicable Termination Fee” means, as of any date of
determination, an amount equal to: (w) during the period from October 1, 2006,
to and including September 30, 2007, one percent (1%) of the Maximum Credit
Line, (x) during the period from October 1, 2007, to and including September 30,
2008, three-fourths of one percent (0.75%) of the Maximum Credit Line,
(y) during the period from October 1, 2008, to and including September 30, 2009,
one-half of one percent (0.50%) of the Maximum Credit Line, and (z) during the
period from October 1, 2009, to September 30, 2010, one-fourth of one percent
(0.25%) of the Maximum Credit Line. Notwithstanding the termination of this
Agreement, all rights of Lender and all duties and obligations of ColorTyme and
RAC under this Agreement with respect to outstanding Receivables and additional
advances made to Franchisees pursuant to Lines of Credit shall continue until
all such Receivables are fully paid in accordance with their terms and all such
Lines of Credit are terminated.”
     (p) Exhibit A to the Agreement is hereby replaced with Replacement
Exhibit A attached to this Amendment and made a part hereof.

- 7 -



--------------------------------------------------------------------------------



 



     3. Conditions Precedent to Effectiveness of Amendment. (a) This Amendment
(other than Sections 2(b), 2(d), and 2(f) of this Amendment) shall become
effective upon satisfaction of each of the following conditions:
     (i) Lender, ColorTyme and RAC shall have executed and delivered to each
other this Amendment.
     (ii) The existing participation interest in the Receivables held by
Comerica Bank shall be terminated.
     (b) Sections 2(b), 2(d), and 2(f) of this Amendment shall become effective
upon satisfaction of each of the following conditions:
     (i) The conditions set forth in Section 3(a) shall have been satisfied.
     (ii) FirstCity Servicing Corporation shall have acknowledged and agreed to
the termination of the Services Agreement, between Lender and FirstCity
Servicing Corporation, effective October 31, 2006, and a subsidiary of ColorTyme
named ColorTyme Finance, Inc., shall have been incorporated in Texas and Lender
and ColorTyme Finance, Inc., shall have entered into a replacement Services
Agreement, in the form attached hereto as Exhibit I.
     4. Expenses. Each of ColorTyme and RAC hereby affirms its obligation under
the Agreement to reimburse Lender for all of its reasonable out-of-pocket
expenses, including the reasonable fees and expenses of its legal counsel,
incurred in connection with the preparation, negotiation and execution of this
Amendment, not in excess of the aggregate amount of $30,000. In the event that
the Agreement is amended at any time during the period beginning on October 1,
2006, and ending March 31, 2007, ColorTyme and RAC shall have no obligation to
reimburse Lender for any expenses, fees or disbursements related to the
preparation, negotiation and execution of such amendment so long as such
amendment relates solely to Sections 2.2(a) and/or (b) of the Agreement.
     5. Effect of Amendment. Except as amended hereby, the Agreement shall
remain in full force and effect.
     6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA.
     7. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
[Signature Page Follows]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on this 29th
day of September, 2006.

            COLORTYME, INC.
      By:   /s/ Mark E. Speese       Title:  Vice President               
RENT-A-CENTER EAST, INC.
      By:   /s/ Mark E. Speese       Title:  President                WELLS
FARGO FOOTHILL, INC.
      By:   /s/ Douglas M. Fraser       Title:  Vice President            

- 9 -



--------------------------------------------------------------------------------



 



         

Replacement Exhibit A
COMPLIANCE CERTIFICATE
     This Compliance Certificate is executed and delivered to Wells Fargo
Foothill, Inc. (“Lender”) by Rent-A-Center East, Inc. (“RAC”) and ColorTyme,
Inc. (“ColorTyme”) this ___day of                     , 20___, pursuant to
Section ___of that certain Amended and Restated Franchisee Financing Agreement
(as amended, the “Franchisee Financing Agreement”) dated October 1, 2003, as
amended, among Lender, ColorTyme and RAC. All capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Franchisee
Financing Agreement. The undersigned hereby certify to Lender as follows:

1.   The undersigned are the duly elected, qualified and acting
                     of ColorTyme and                      of RAC, and as such
officers, are authorized to make and deliver this Compliance Certificate.   2.  
The undersigned have reviewed the provisions of the Franchisee Financing
Agreement and confirm that, as of the date hereof:

  a.   The representations and warranties contained in the Franchisee Financing
Agreement are true and correct in all material respects on and as of the date
hereof with the same force and effect as though made on the date hereof;     b.
  ColorTyme and RAC have complied with all the terms, covenants and conditions
set forth in the Franchisee Financing Agreement;     c.   No Event of Default,
and no event that with notice or the passage of time or both will constitute an
Event of Default, has occurred and is continuing;     d.   Attached hereto as
Schedule A is a copy of the compliance certificate prepared by the undersigned
and delivered in accordance with the Senior Credit Agreement, setting forth
information and calculations that demonstrate compliance (or noncompliance) with
each of the covenants set forth in Section 2.2 of the Franchisee Financing
Agreement, and     e.   As of the date hereof, the senior debt of Rent-A-Center,
Inc., has a rating of                      as determined by Standard & Poor’s
Rating Group, and a rating of                      as determined by Moody’s
Investor’s Service, Inc.

The foregoing certificate is given in our respective capacities as officers of
ColorTyme and RAC, and not in our individual capacities.

                  COLORTYME, INC.   RENT-A-CENTER EAST, INC.    
 
               
By:
      By:                          
Name:
      Name:                          
Its:
      Its:                          

1



--------------------------------------------------------------------------------



 



EXHIBIT I
[Form of Services Agreement]

 